Exhibit 10.6

SECOND AMENDED AND RESTATED

GRAIN SERVICES AGREEMENT

THIS SECOND AMENDED AND RESTATED GRAIN SERVICES AGREEMENT (The “Agreement”) is
made and entered into effective as of July 1, 2017 by and between CARGILL,
INCORPORATED, a Delaware business corporation (“Cargill”) and GOLDEN GROWERS
COOPERATIVE, a Minnesota cooperative association (the “Cooperative”).

WHEREAS, Cargill is a licensed grain buyer in various states, including but not
limited to Minnesota, North Dakota, and South Dakota; and

WHEREAS, the Cooperative is a member of ProGold Limited Liability Company (the
“LLC”); and the LLC owns a corn wet milling facility located in Wahpeton, North
Dakota (the “Facility”) which Facility was originally leased to Cargill pursuant
to that Facility Lease dated November 1, 1997, is currently leased pursuant to
that Amended and Restated Facility Lease effective as of January 1, 2008, and
will be leased pursuant to that Second Amended and Restated Facility Lease
effective as of January 1, 2018 (as amended and restated, the “Lease
Agreement”); and

WHEREAS, the Cooperative has entered into, or will enter into, a Uniform Member
Agreement and related Annual Delivery Agreement (“Member Agreement”) with each
member of the Cooperative (each, a “Member” and collectively, the “Members”)
which provides, among other things, for each Member to deliver the amount and
quality of corn (such corn shall be consistent with the corn quality standards
and quantity requirements set forth in the Second Amended and Restated Corn
Supply Agreement of even date herewith by and between Cargill and the
Cooperative) to the Cooperative that is requested by the Cooperative during each
calendar year of the Lease Agreement; and

WHEREAS, Cargill and the Cooperative previously entered into an original Grain
Services Agreement dated January 1, 2008 (the “2008 Grain Services Agreement”)
and an Amended and Restated Grain Services Agreement dated September 1, 2009
(the “2009 Amended Grain Services Agreement”); and

WHEREAS, Cargill and the Cooperative desire to make certain changes and
modifications to the services provided by Cargill to the Cooperative pursuant to
the 2009 Amended Grain Services Agreement, in order to provide for enhanced
efficiencies and cost savings for both parties with respect thereto, as provided
herein; and

WHEREAS, the Cooperative desires to engage Cargill to act as the Cooperative’s
agent for (i) coordinating the delivery of and payment for corn to be directly
delivered by or on behalf of certain Members under the Member Agreements to the
Facility, or any alternative delivery point as Cargill, on behalf of the
Cooperative, and the Members may agree, and (ii) purchasing corn for the account
of the Cooperative on behalf of those Members who elect to fulfill their
delivery obligation to the Cooperative by appointing the Cooperative as their
agent to deliver said corn.

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreements of the parties contained in this Agreement, and for other good
and valuable



--------------------------------------------------------------------------------

 



consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.         MANAGEMENT OF DIRECT METHOD A CORN TO COOPERATIVE.

Cargill shall perform or supervise the performance of the following services as
agent for the Cooperative in connection with all corn to be directly delivered
by the Members or a qualifying affiliate (“Affiliated Person”) to the Facility,
or any alternative delivery point mutually agreed on by Cargill and a Member,
for the account of the Cooperative pursuant to the Member Agreements (such corn
hereinafter referred to as “Method A Corn” and such Members hereinafter referred
to as “Method A Members”). An Affiliated Person may only deliver Method A Corn
on behalf of a Method A Member if such person (1) has a familial relationship to
such Method A Member, (2) owns or controls more than 50% or has management
rights over such Method A Member, (3) shares farming resources with such Method
A Member, or (4) is an entity in which 50% ownership is by an immediate family
member or members of the Method A Member.  For purposes of this Section 1,
“familial relationship” and “immediate family member” includes brothers,
sisters, spouse, parents, ancestors (i.e., parents, grandparents) and lineal
descendants (i.e., children, grandchildren).  Cargill is appointed by the
Cooperative as its exclusive grain buying agent to receive, make payment for and
report Method A Corn deliveries.  As such, the Cooperative shall have no
obligations of, and shall not be considered as, a grain buyer under this
Agreement:

(a)        Notification. The parties acknowledge that for the 2017 calendar
year, the Cooperative previously notified Cargill of the volume of Method A corn
to be delivered by each Method A Member.  While this Agreement remains in
effect, as the term may be extended as provided in Section 9, the Cooperative
shall annually notify Cargill of the volume of Method A Corn to be delivered by
each Method A Member and the identity of any Method A Member’s Affiliated
Persons. Each year, such advance notice shall be given by December 20.  The
Cooperative may notify Cargill in writing of additional Affiliated Persons. In
addition, a Method A Member may provide Cargill with a written certification
that a person delivering Method A Corn on its behalf qualifies as an Affiliated
Person.

(b)        Scheduling and Delivery. Cargill will schedule and establish
reasonable logistical requirements for delivery of the Method A Corn to the
Facility consistent with the following:

(i)        Inspection, Acceptance, and Grading of Corn. Cargill shall cause all
Method A Corn to be inspected and graded according to the quality
specifications, allowances, premiums, and discounts which Cargill has
established. The Cooperative acknowledges and agrees that Cargill will collect
all inspection, checkoff and other fees applicable to the Method A Corn.  All
nonconforming Method A Corn is subject to rejection or discount. Upon acceptance
of Method A Corn, Cargill shall issue a scale ticket to the Method A Member or
an Affiliated Person in receipt of such Method A Corn.

(ii)       Overfills. All corn delivered by a Method A Member and an Affiliated
Person to Cargill and the Facility shall first be applied to fulfill the Method
A Corn delivery commitment as set forth on the Member Statement. Any deliveries
of corn by a Method A Member and an Affiliated Person in excess of the amount
established in the Member Statement

2

--------------------------------------------------------------------------------

 



shall be handled as a direct sale of corn to Cargill (an “Overfill”). Overfills
that are not subject to an existing grain sale contract between the Member and
Cargill shall be priced at the then current closing delivered cash corn price
established by Cargill at the Facility on the day of unload or with respect to
any alternative delivery point mutually agreed to by the Member and Cargill.  If
a Method A Member has an unfilled corn sale contract with Cargill, covering the
same shipment period, any Overfill will be applied to said contract.

(iii)      Underfills. If the full amount of Method A Corn due for delivery as
set forth in the notification from the Cooperative to Cargill is not delivered
by or on behalf of Method A Members during the annual delivery period, the
shortfall shall be referred to as the “Underfill.” The quantity of the Underfill
will be purchased and delivered by Cargill on behalf of the Method A Member and
credited to the Method A Member’s Account.  Cargill will notify Golden Growers
of the Underfill amount.  The provisions of this paragraph shall be effective
for 2017 deliveries and throughout the remaining term of this Agreement.

(iv)       Member Contract Shortfalls. In the event a Method A Member fails to
deliver corn as provided in an underlying corn pricing contract with Cargill,
then Cargill shall invoice such Method A Member for the Equity Due (as defined
below) with respect to such failure to deliver. The Cooperative will reimburse
Cargill for any Equity Due that has not been paid by the underfilling Method A
Members as of December 31 of any Annual Delivery Period. The “Equity Due” shall
be the amount by which the underlying contracted corn price is less than the
price of buying the replacement corn as of the date the delivery was due.
Cargill agrees that it will use reasonable efforts to minimize the Equity Due
amounts from the respective Method A Members.

(v)        Bookkeeping and Payment. On a monthly basis, or at such other
intervals as may otherwise be agreed between Cargill and Cooperative, Cargill
shall provide the Cooperative with quantity and average monthly price for all
Method A Corn delivered by or on behalf of the Method A Members during the prior
month in the form of a Microsoft Excel spreadsheet or other mutually acceptable
format (the “Monthly Reports”). Cargill shall apply deliveries of all Method A
Corn first to the sale and delivery obligation of the Method A Members. As the
Cooperative’s appointed grain buyer, Cargill shall make payment by checks or
drafts issued directly by Cargill to:  (1) the Method A Members for the Method A
Corn delivered, it being the mutual intent of the parties that such direct
payment is specifically made on behalf of and for the account of the Cooperative
with respect to the Method A Corn delivered by the Method A Members; or (2) the
Affiliated Person delivering on behalf of the Method A Members for the Method A
Corn delivered, it being the mutual intent of the parties that such direct
payment is specifically made on behalf of and for the account of the Cooperative
with respect to the Method A Corn delivered by the Affiliated Person.

(c)        Security Interests. As the Cooperative’s appointed grain buying
agent, Cargill will follow all regular procedures established by Cargill for
purchase of corn delivered to the Facility relative to the recognition of
security interests and other liens filed against the Method A Corn delivered to
the Facility.  Notwithstanding the foregoing, provided that Cargill has
performed the appropriate searches as of the payment date in accordance with
accepted industry practice, then Cooperative shall defend and indemnify Cargill
in connection with any liability or damages relating to the presence of a
security interest against Method A Corn but only to the extent

3

--------------------------------------------------------------------------------

 



caused by the Cooperative’s failure to provide accurate information regarding
the identify of its members to Cargill.

2.         MANAGEMENT OF METHOD B CORN DELIVERIES.

Cargill shall perform or supervise the performance of the following services as
agent for the Cooperative in connection with all corn to be delivered by Members
who have appointed the Cooperative as their agent to deliver corn under the
Member Agreements (such corn hereinafter referred to as “Method B Corn” and such
Members hereinafter referred to as “Method B Members”):

(a)        Notification and Appointment of Agent. The Cooperative shall annually
notify Cargill of the volume of Method B Corn to be delivered by the Cooperative
on behalf of its Method B Members. Such notice shall be given by December 20 of
each year during the term hereof. The Cooperative hereby appoints Cargill as its
agent to procure the Method B Corn on terms Cargill deems to be in the mutual
best interest of the parties. Cargill hereby accepts such appointment and agrees
to act as the Cooperative’s agent to procure the Method B Corn as provided
herein.

(b)        Method B Corn Purchases. Cargill will procure the Method B Corn at
such times, in such quantities, and at such price as it deems appropriate and in
the best interest of Cargill and the Cooperative. As the Cooperative’s grain
buying agent, corn expense shall offset corn revenue related to procurement of
Method B Corn.  Cargill will report expense and revenue associated with the
procurement of Method B Corn on a quarterly basis.

(c)        No Overfills/Underfills. Cargill will manage the annual volume of
Method B Corn to be delivered by the Cooperative such that there are no
Overfills or Underfills. Any corn acquired by Cargill in excess of the volume of
Method B Corn specified by the Cooperative in its annual notice to Cargill shall
be for the account of Cargill.

3.         PAYMENT FOR SERVICES.

(a)        Services Fee. The 2017 annual fee is $70,000 on account of the
services provided by Cargill to the Cooperative.  Commencing on January 1, 2018,
in consideration of the services to be provided hereunder by Cargill, the
Cooperative agrees to pay Cargill an annual fee of $60,000 (the “Services Fee”).
The Services Fee shall be paid by the Cooperative in quarterly installments of
$15,000, with such quarterly payment due on or before January 1 each year during
the term (and any extensions of the term) hereof, and thereafter on or before
the first day of each subsequent calendar quarter.  The Cooperative and Cargill
agree to periodically review the Services Fee, it being the intent of the
parties that the Service Fee should fairly represent Cargill’s administrative
costs and expenses in providing services under this Agreement.  In the event
that Cargill is able to automate processes that are currently done manually such
that its administrative costs and expenses are materially decreased, the parties
shall enter into good faith negotiations to arrive at a mutually acceptable
adjustment to the Services Fee.  Any adjustment to the Services Fee shall be
reduced to writing, executed by authorized representatives of both Cooperative
and Cargill, and attached as an addendum to this Agreement.



4

--------------------------------------------------------------------------------

 



(b)        Purchased Corn Fee. The Cooperative agrees to pay Cargill a fee of
$0.10 per bushel for the remaining Underfill bushels to be purchased by Cargill
on the Member’s behalf as of December 31 of each Annual Delivery Period (the
“Purchased Corn Fee”). The Cooperative will pay the Purchased Corn Fee, together
with any remaining Equity Due as provided in Section 1(b)(iv): (i) by check if
the amount due is $2,000 or less; or (ii) by wire transfer to Cargill if the
amount due is greater than $2,000. This wire transfer or check payment will
occur on the next Tuesday following the close of the Annual Delivery Period,
which shall be defined for purposes hereof as each January 1 through December 31
period during the term hereof. The maximum amount of the transfer shall be
$500,000.00 per day. To the extent additional amounts are owing a wire transfer
shall be made from Cooperative to Cargill every other business day thereafter up
to a maximum amount of $500,000.00 per day, until obligations owing hereunder
are paid in full.

4.         BOOKS AND RECORDS.

Cargill shall maintain adequate accounting records which in reasonable detail
fairly reflect the receipts and disbursements received and made by Cargill on
behalf of the Cooperative under this Agreement. Cargill shall also maintain a
system of internal controls sufficient to provide reasonable assurances that the
services are provided in accordance with the terms of this Agreement. All books
and accounts maintained by Cargill applicable to the performance of its
obligations under this Agreement shall be available for inspection by the
Cooperative’s independent auditors and other representatives on a quarterly
basis or as otherwise agreed by the Cooperative and Cargill. All such books and
records are Cargill’s proprietary and confidential information. Cooperative
agrees that it shall keep all such information strictly confidential and that it
shall limit access to such information to only those of its employees with a
need to know. Cooperative further agrees to bind its independent auditors to the
same standard of confidentiality.

5.         STANDARD OF CARE.

In performing the services hereunder, Cargill and its employees shall perform
their duties in a manner reasonably believed by them to be in the best interest
of the Cooperative and with such care as an ordinarily prudent person in a like
position would use under similar circumstances.

6.         MANAGEMENT POLICY.

Notwithstanding the services provided hereunder, the property, funds, affairs,
and business of the Cooperative shall continue to be managed by the officers and
the Board of Directors of the Cooperative.

7.         INDEPENDENT CONTRACTOR STATUS.

Cargill and its employees shall be deemed to be independent contractors with
full control over the manner and method of performance under this Agreement, but
subject to Section 6 of this Agreement. During the term of this Agreement, any
of the employees of Cargill which are rendering services on behalf of the
Cooperative hereunder, shall remain employees of Cargill and shall continue to
be paid by Cargill and to enjoy the benefits to which they are entitled as
employees of Cargill unless otherwise provided in any separate agreement
covering the services of such employee.



5

--------------------------------------------------------------------------------

 



8.         SEPARATE ENTITIES.

The Cooperative and Cargill are separate entities, and nothing in this Agreement
or otherwise shall be construed to create any rights or liabilities of any party
to this Agreement for any rights, privileges, duties or liabilities of any other
party to this Agreement, except to the extent otherwise provided in this
Agreement or in any other agreement among the parties to this Agreement.

9.         TERM AND TERMINATION.

(a)        Term. Subject to Section 9(b), the term of this Agreement shall
commence on the date hereof and shall continue until the termination of the
Lease Agreement, at which time it shall terminate without further notice; unless
the term of the Lease Agreement is renewed or extended, in which case the term
of this Agreement shall be renewed or extended for the same period of time.

(b)        Termination. The Cooperative may terminate this Agreement for any
reason upon 90 days written notice to Cargill.

10.       MISCELLANEOUS.

Neither party may assign or transfer all or any part of their rights or
obligations under the Agreement without the prior written consent of the other.
The Agreement shall be governed by the internal laws of the State of North
Dakota, without regard to its choice of law provisions. The Agreement may only
be modified or amended by an instrument in writing duly executed and delivered
by all parties. The terms and conditions set forth above constitute the complete
and exclusive statement of the Agreement between the parties relating to the
subject matter hereof, superseding all previous agreements, negotiations and
understandings; including, but not limited to the 2008 Grain Services Agreement
and the 2009 Amended Grain Services Agreement.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the duly
authorized officers or representatives of each of the parties hereto, as of the
date set forth above.

[signature page follows]





6

--------------------------------------------------------------------------------

 



CARGILL, INCORPORATED

 

 

 

By:

/s/ Rich Torres

 

Name:

Rich Torres

 

Its:

VP, Trading

 

 

 

GOLDEN GROWERS COOPERATIVE

 

 

 

By:

/s/ Scott Stofferahn

 

Name:

Scott Stofferahn

 

Its:

Executive Vice President

 

 

7

--------------------------------------------------------------------------------